Debtor(s):                 Castoria Joseph Arceneaux                                                  Case Number:
                           Estella Louis Arceneaux

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA

Chapter 13 Plan – Western District of Louisiana

    Check here if this is a modified plan.

    Check here if this is an amended plan.

      List below the sections that have been changed.                                                 Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $3075 per month for 60 months, and
      $        per        for       months.
      $        per        for       months.

          Modified Plans. $         has been paid in for the first   months; then
Revised 01/25/2018                                                    Chapter 13 Plan                                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-50600 - #2 File 05/15/19 Enter 05/15/19 15:03:18 Main Document Pg 1 of 6
                 Castoria Joseph Arceneaux
Debtor(s):       Estella Louis Arceneaux                                                            Case Number:

     $          per          for          months, and
     $          per          for          months.
     $          per          for          months.

         Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                         60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      Debtors pledge their state and federal income tax refunds, excluding earned income tax credit for the years 2019,
      2020 and 2021.

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

     The remainder of this paragraph will be effective only in the applicable box in Part 1 of this plan is checked.

                  The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
                  listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
                  claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
                  of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the
                  value of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to
                  any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to
                  that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

                  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
                  this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in
                  its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total
                  claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

Revised 01/25/2018                                                    Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                 19-50600 - #2 File 05/15/19 Enter 05/15/19 15:03:18 Main Document Pg 2 of 6
                 Castoria Joseph Arceneaux
Debtor(s):       Estella Louis Arceneaux                                                            Case Number:

                  The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                  property interest of the debtor(s) or the estate(s) until the earlier of:

                  (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. §
                  1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

      Name of Creditor             Estimated                Collateral Description    Value of       Amount of           Interest    Estimated avg.
                                   Amount of                                          Collateral     Secured Claim       Rate        monthly payment
                                   Creditor's total                                                                                  to creditor
                                   Claim
      21st Mortgage                $72,776.00               2012 76x32                $52,776.00         $52,776.00       5.25%               $1,778.17
      Corp                                                  Southern VS2804
                                                            mobile home
      Conn's                       $3,774.00                Sofa set, washer,           $4,000.00         $3,774.00       5.25%                  $127.16
      HomePlus                                              and dryer.
      Heartland                    $3,000.00                20x16 shed                  $4,000.00         $3,000.00       5.25%                  $101.08
      Capital
      Investments
      Kubota Credit                $3,096.00                2018 Kubota lawn            $4,000.00         $3,096.00       5.25%                  $104.31
      Corp                                                  mower
      Pacific                      $15,659.00               2014 Nissan Titan         $17,469.00         $15,659.00       5.25%                  $527.59
      Acceptance                                            143,827 miles
      Corp.
      Tower Loan                   $3,749.00                End table;                  $3,000.00         $3,000.00       5.25%                  $101.08
                                                            television; lawn
                                                            mower; VCR.

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.3)

                  The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                  which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Said lien or security interest will be avoided only pursuant to
                  any supplemental Motion filed by the debtor(s) herein. The amount of the judicial lien or security interest that is avoided will be
                  treated as an unsecured claim in Part 5 to the extent allowed. If more than one lien is to be avoided, provide the information
                  separately for each lien.

      Name of Creditor                                    Description of Collateral                                Amount of Claim to be Avoided by
                                                                                                                   Motion

      Southwest Loan                                      1051 Hilda Street Breaux Bridge, LA 70517                                          $7,172.79
                                                          Saint Martin County

3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Revised 01/25/2018                                                       Chapter 13 Plan                                                           Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                 19-50600 - #2 File 05/15/19 Enter 05/15/19 15:03:18 Main Document Pg 3 of 6
                 Castoria Joseph Arceneaux
Debtor(s):       Estella Louis Arceneaux                                                              Case Number:

Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 3,000.00 of which $ 3,000.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0 for the modification. Fees are limited to the appropriate “No Look” fee amount
     or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



                  The debtor estimates the total amount of other priority claims to be as follows:.



Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
    Claimant                                     Nature of Claim                                             Amount
    -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
     Claimant                                     Nature of Claim                                                    Amount
     Louisiana Child Support                      Family Support                                                                             $72,759.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.

     Based upon the scheduled unsecured and undersecured claims in the amount of $101,932.82, it is anticipated unsecured creditors will be paid
     approximately $2,630.52, which is approximately 3.00 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
     options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.


Revised 01/25/2018                                                         Chapter 13 Plan                                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-50600 - #2 File 05/15/19 Enter 05/15/19 15:03:18 Main Document Pg 4 of 6
                 Castoria Joseph Arceneaux
Debtor(s):       Estella Louis Arceneaux                                                         Case Number:

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      -NONE-

8.2 Changed Circumstances.

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

         None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
     in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out elsewhere in this
     plan are ineffective.

     The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.

1) Supplement to Paragraph 3.2- To the extent that a Proof of Claim reflects a secured value less than the secured claim
provided in this plan, the Trustee will pay the lesser secured value as stated in the Proof of Claim.

2) Supplement to Paragraph 3.2- To the extent that this plan proposes treating a claim as secured and the creditor files an
unsecured proof of claim, the proof of claim shall control and the claim will be treated as unsecured.

3) Supplement to Paragraph 3.3- To the extent that a Proof of Claim if filed for an amount less than the amount provided for
in Paragraph 3.3 of the plan, the Trustee shall pay the lesser amount contained in the Proof of Claim.

4) Supplement to Paragraph 4.2- The base amount of attorney fees shall be increased to $3,600.00 with the last $600.00
payable during the last six months of the plan, contingent upon debtor's prompt and full compliance of the conditions
contained in the court's standing order effective February 1, 2017.

5a.)Supplement to Paragraph 4.3- To the extent that a Proof of Claim is filed for an amount less than the amount provided for
in Paragraph 4.3 of the plan, the Trustee shall pay the lesser amount contained in the Proof of Claim.

 5b.)Supplement to Paragraph 4.4- To the extent that a Proof of Claim is filed for an amount less than the amount provided for
Revised 01/25/2018                                      Chapter 13 Plan                                                  Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                 19-50600 - #2 File 05/15/19 Enter 05/15/19 15:03:18 Main Document Pg 5 of 6
                 Castoria Joseph Arceneaux
Debtor(s):       Estella Louis Arceneaux                                                        Case Number:

in Paragraph 4.4 of the plan, the Trustee shall pay the lesser amount contained in the Proof of Claim.

6) Trustee will pay a one time administrative claim of $250.00 to attorney for debtor for reimbursement of expenses.

- The Trustee shall pay all of the Debtors' pre and post confirmation attorney fees/cost/expenses first with the exception of
the following:
  1. Trustee fees;
  2. Direct house note(s) to be paid in the plan if any; and
  3. Adequate Protection to secured creditors (if any).


Part 10:           Signatures

/s/ Rodd C. Richoux                                                         Date:      May 15, 2019
Rodd C. Richoux 24624
Signature of Attorney for Debtor(s)

/s/ Castoria Joseph Arceneaux                                               Date:      May 15, 2019
Castoria Joseph Arceneaux
Debtor
/s/ Estella Louis Arceneaux                                                 Date:      May 15, 2019
Estella Louis Arceneaux
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                 19-50600 - #2 File 05/15/19 Enter 05/15/19 15:03:18 Main Document Pg 6 of 6
